Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 1 of 20 PageID #: 6662



JMK:ALC/DCP/PTH
F. #2016R00505

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------X

UNITED STATES OF AMERICA                        16 CR 640 (BMC)

       - against -

MARK NORDLICHT,
DAVID LEVY,
JOSEPH SANFILIPPO and
DANIEL SMALL,

                     Defendants.

-------------------------------X




          THE GOVERNMENT’S RESPONSE TO THE DEFENDANTS’ MOTION
                      TO DISMISS THE INDICTMENT




                                         RICHARD P. DONOGHUE
                                         United States Attorney
                                         Eastern District of New York
                                         271 Cadman Plaza East
                                         Brooklyn, New York 11201



ALICYN L. COOLEY
DAVID C. PITLUCK
PATRICK T. HEIN
Assistant U.S. Attorneys
       (Of Counsel)
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 2 of 20 PageID #: 6663



                                    PRELIMINARY STATEMENT


               The government respectfully submits this memorandum of law in opposition to the

motion of the defendants Mark Nordlicht, David Levy, Joseph SanFilippo and Daniel Small to

dismiss the above-captioned indictment on the basis of allegations of prosecutorial misconduct.

See Def. David Levy’s Mot. To Dismiss for Prosecutorial Misconduct, dated Nov. 21, 2018, ECF

Docket No. 443 (“Defendants’ Motion to Dismiss” or “Def. Mot.”); Ltr. of Def. Daniel Small To

Join Motion To Dismiss Indictment Filed by Co-Defendants, dated Nov. 21, 2018, ECF Docket

No. 445. For the reasons stated below, the defendants’ motion is wholly without merit and

should be denied in its entirety.
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 3 of 20 PageID #: 6664



                                            ARGUMENT

I.     The Defendants’ Motion to Dismiss the Indictment Should Be Denied In Its Entirety
       Because Their Claims of Prosecutorial Misconduct Are Baseless

               The defendants argue that the government purportedly (1) made repeated

representations to the Court in ex parte filings dated August 25, 2017 and April 2, 2018 that were

not supported by any evidence; (2) failed to abide by orders of the Court to produce materials

pursuant to Brady v. Maryland, 373 U.S. 83 (1963); and (3) repeatedly misrepresented the scope

and status of Federal Rule of Criminal Procedure 16 (“Rule 16”) discovery to the Court and the

defense. Defendants’ Motion to Dismiss (“Def. Mot.”) at 20-26. As a result of this alleged

prosecutorial misconduct, the defendants move to dismiss the above-captioned indictment (the

“Indictment”), or, in the alternative, to suppress the materials contained in the government’s

October 5, 2018 sensitive discovery production and to preclude the cooperating witnesses who

provided those materials from testifying at trial. Id.

               The defendants’ arguments are meritless. First, the government accurately

presented the grounds in its August 25, 2017 and April 2, 2018 ex parte applications for deferred

disclosure of materials relating to the cooperating witnesses. Second, the government at all times

complied with its Brady obligations, and none of the three required elements of a Brady violation

is present: the materials to which the defendants cite were not exculpatory, the government did

not suppress them and the defendants were not prejudiced. Finally, the government did not make

any misrepresentations regarding Rule 16 discovery. Accordingly, the defendants’ Motion to

Dismiss should be denied in its entirety.
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 4 of 20 PageID #: 6665



       A.         Background

                  1.     The Government’s Ex Parte Filings

                  The government’s August 25, 2017 ex parte application for a protective order

authorizing deferred production of certain discovery (the “Ex Parte Application”) related to four

witnesses—                                                                          —who had

previously worked at Platinum and were cooperating and proffering with the government.

Among the topics discussed by the government and the witnesses and their counsel over the

course of their interactions was each witness’s membership in a small Orthodox Jewish

community, the powerful stigma cooperating witnesses carried and each witness’s palpable

concerns regarding the ostracism and harassment he, and by extension his family, would face in

their community if his cooperation were revealed. 1

                  As noted in the Ex Parte Application, two of these witnesses—

       —pleaded guilty in closed courtrooms on separate dates in early December 2016 pursuant

to cooperation agreements with the government. Consistent with the concerns expressed by these

witnesses and their counsel, and with counsel’s agreement, the government took precautions on

the dates of both guilty pleas to prevent the cooperating witnesses from being seen in the public

areas of the courthouse.

                  In the summer of 2017, Nordlicht, through his counsel, engaged in witness

intimidation of                 by sending              ’s attorney a letter. Upon learning of the

letter, the government alerted Chief Judge Irizarry to it, see Letter by the Gov’t, dated Aug. 9,

2017, ECF Docket No. 188, after which Chief Judge Irizarry scheduled a status conference. Chief




       1
                Summaries of the specific concerns of the witnesses, as expressed by them and
their counsel, are delineated in the Ex Parte Application at pages 4 and 5.
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 5 of 20 PageID #: 6666



Judge Irizarry chastised Nordlicht and his counsel for their obstructive conduct at the August 18,

2017 status conference and indicated that such conduct could justify remanding Nordlicht prior to

trial. See Tr. of Aug. 18, 2017 Status Conference at 2-3 (stating that the Court was “appalled” by

the letter sent to             ’s attorney, which was “tantamount to witness intimidation or

interference with a witness, possible obstruction of justice”); id. at 3, 5 (describing Nordlicht’s

and his counsel’s conduct as “reprehensible” and “appalling”); id. at 5 (noting that if such conduct

recurs, “Mr. Nordlicht will lose his privilege of being out on bond”). This status conference

occurred one week before the government filed the Ex Parte Application.

                Based on the foregoing information, the government made the good-faith

determination that submitting the Ex Parte Application to the Court for deferred production of the

relevant materials was warranted.

                On April 2, 2018, pursuant to the Court’s direction at an earlier status conference,

the government filed an ex parte letter with the Court providing the basis for its request to

produce the 18 U.S.C. § 3500 material for its cooperating witnesses 30 days prior to trial (the

“April 2018 Letter”). See ECF Docket No. 325-1. That letter incorporated by reference the Ex

Parte Application and the previous filings relating to the same subject. See id. at 2-3 n.4. The

April 2018 Letter summarized additional statements of                              . See id. at 4-5.

The Court thereafter denied the government’s request to produce its cooperating witnesses’

Section 3500 material 30 days before trial, ordering that it be produced on the same schedule as

other potential witnesses’.

                2.     The Government’s Statements to the Court

                Since the defendants were charged in December 2016, the government has on

several occasions stated to the Court and defense counsel that it is aware of its obligations under
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 6 of 20 PageID #: 6667



Brady and Rule 16 and that it has complied and continues to comply with these obligations.

These statements were truthful and accurate.

       B.      Applicable Law

               1.     Legal Standard Regarding Dismissal of Indictment

               A court has the authority to dismiss an indictment based on a due process violation

or under its supervisory powers. United States v. Wang, No. 98–CR–199, 1999 WL 138930, at

*37 (S.D.N.Y. Mar. 15, 1999); United States v. Turner, 23 F. Supp. 3d 290, 319 (S.D.N.Y. 2014).

However, “absent demonstrable prejudice, or substantial threat thereof, dismissal of the

indictment [due to government misconduct] is plainly inappropriate, even though the violation

may have been deliberate.” United States v. Morrison, 449 U.S. 361, 365 (1981); see also United

States v. Casamento, 887 F.2d 1141, 1183 (2d Cir. 1989) (“[D]ismissal of an indictment based on

a prosecutor’s conduct or misconduct is warranted only where a substantial right of the defendant

has been jeopardized.”) “Because of this exacting standard, courts rarely dismiss indictments

based on governmental misconduct.” Turner, 23 F. Supp. 3d at 319 (citing United States v.

Bellomo, 944 F. Supp. 1160, 1168 (S.D.N.Y. 1996) (“Dismissal of the indictment for

prosecutorial misconduct is an exceedingly rare sanction.”)); see also United States v. Broward,

594 F.2d 345, 351 (2d Cir. 1979) (Second Circuit has “upheld the dismissal of an indictment only

in very limited and extreme circumstances[, where] [1] there was a need either to eliminate

prejudice to a defendant in a criminal prosecution, where it was impossible to do so by imposition

of lesser sanctions, or [2] to deter a pattern of demonstrated and longstanding widespread or

continuous official misconduct”).

               The defendants cite to several cases in support of their argument that the

indictment in this case should be dismissed. See Def. Mot. at 20-22. In nearly all of those cited
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 7 of 20 PageID #: 6668



cases, however, the courts declined to dismiss the indictment. See, e.g., Broward, 594 F.2d at 351

(reversing the district court’s dismissal of the indictment because “[defendants] suffered no

prejudice by the misconduct that was found to have occurred” and “[t]here [wa]s simply no need

to thwart the public interest in prosecuting serious crimes unless the government misconduct is

widespread or extraordinarily serious”); United States v. Schmidt, 105 F.3d 82, 92 (2d Cir. 1997)

(“[W]e cannot say the government’s conduct here reached a demonstrable level of government

outrageousness so as to deprive Schmidt of her liberty without due process of law.”); United

States v. Palmisano, 104 F.3d 354, 1996 WL 680774, at *3 (2d Cir. 1996) (upholding district

court’s denial of motion to dismiss indictment where defendant had “no proof [that government

conduct] prejudiced his case”).

               The only cases to which the defendants cite in which the indictment was dismissed

involved egregious prosecutorial misconduct that inalterably prejudiced the defendant. See

United States v. Wang, No. 98–CR–199, 1999 WL 138930, at *37, *44, *52 (S.D.N.Y. Mar. 15,

1999) (dismissing the indictment before trial because the government “reckless[ly]” waited until

one week before trial to disclose exculpatory statements made by a potential witness and then

allowed that witness to disappear, making it impossible under the Sixth Amendment for the

defendants to receive a fair trial); United States v. Chapman, 524 F.3d 1080, 1087 (9th Cir. 2008)

(affirming dismissal of the indictment after trial was already underway because the government

had acted “flagrantly, willfully, and in bad faith” and “the defendants would suffer substantial

prejudice if the case were retried” because the government’s case to date had been “quite weak”

and the defendants would thus suffer “substantial prejudice” if the case were retried).
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 8 of 20 PageID #: 6669



               2.      Legal Standard Regarding Brady Disclosures

               The Supreme Court held in Brady v. Maryland “that the suppression by the

prosecution of evidence favorable to an accused upon request violates due process where the

evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of

the prosecution.” 373 U.S. at 87. That duty applies to impeachment evidence as well as

exculpatory evidence. See Giglio v. United States, 405 U.S. 150, 154 (1972). “There are three

components of a true Brady violation: The evidence at issue must be favorable to the accused,

either because it is exculpatory, or because it is impeaching; that evidence must have been

suppressed by the State, either willfully or inadvertently; and prejudice must have ensued.”

Strickler v. Greene, 527 U.S. 263, 281-82 (1999).

               “Whether evidence is suppressed is often a question of timing.” United States v.

Espinal, 96 F. Supp. 3d 53, 65-66 (S.D.N.Y. 2015). “[T]he timing of disclosure under Brady and

Giglio may be of critical importance in many criminal cases.” United States v. Coppa, 267 F.3d

132, 138 (2d Cir. 2001). A defendant has no constitutional right to receive Brady material prior

to trial. See United States ex rel. Lucas v. Regan, 503 F.2d 1, 3 n.1 (2d Cir. 1974). The scope of

a defendant’s right is analyzed retrospectively. Strickler, 527 U.S. at 281-82; see Youngblood v.

West Virginia, 547 U.S. 867, 870 (2006). “[A]s long as a defendant possesses Brady evidence in

time for its effective use, the government has not deprived the defendant of due process of law

simply because it did not produce the evidence sooner.” Coppa, 267 F.3d at 144. Courts have

found that producing Brady material to defense counsel only days before trial is not sufficient for

defense counsel to be able to put it to “effective use.” See, e.g., Espinal, 96 F. Supp. 3d at 65-66

(holding that the government’s disclosure of Brady material four days before the start of the

rescheduled trial was “unduly late” because “[t]his material could not have been effectively used
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 9 of 20 PageID #: 6670



at trial, if the trial had proceeded as scheduled,” but nonetheless finding no Brady violation); Leka

v. Portuondo, 257 F.3d 89, 100 (2d Cir. 2001) (holding that the government’s disclosure, nine

days before trial, of Brady material consisting of the name and address of a witness of whom the

defense was not aware “was too little, too late”).

               With respect to Giglio material, information bearing on witness credibility may be

turned over at the same time as material under the Jencks Act, 18 U.S.C. § 3500 (1986). United

States v. Feldman, 731 F. Supp. 1189, 1200 (S.D.N.Y. 1990); United States v. Biaggi, 675 F.

Supp. 790, 812 (S.D.N.Y. 1987). As in the Southern District of New York, in the Eastern District

of New York Giglio material is customarily produced “with Section 3500 material in recognition

of the fact that this type of Brady material does not ordinarily require any independent

investigation to use it effectively at trial. Consequently, neither the courts nor the parties in

criminal cases have assumed that there is any pretrial right to disclosure of Giglio material.”

United States v. Jacques Dessange, Inc., No. 99-CR-1182, 2000 WL 280050, at *9 (S.D.N.Y.

Mar. 14, 2000).

       C.      Argument

               The defendants argue that the indictment should be dismissed because the

government purportedly (1) made representations ex parte that are not supported by any evidence;

(2) failed to abide by orders of the Court to produce materials pursuant to its Brady obligations;

and (3) made misrepresentations about the scope and status of Rule 16 discovery to the Court and

the defense. Def. Mot. at 2-3, 20-26. In sum, the defendants contend that the government has

conducted “a campaign of falsehoods” that has “secured for the Government strategic yet

improper advantages by withholding from the defense critical evidence, including exculpatory
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 10 of 20 PageID #: 6671



 material.” Id. at 2-3. For the reasons discussed below, the defendants’ motion is baseless and

 should be denied its entirety.

                1.      The Government Accurately Presented the Grounds for Deferred
                        Disclosure In Its Ex Parte Applications

                The defendants argue that the government’s Ex Parte Application, which sought a

 protective order authorizing deferred production of certain discovery related to its cooperating

 witnesses, contained representations that are not supported by any evidence. Def. Mot. at 2.

 Specifically, according to the defendants, these unsupported statements included the following:

 (1) that the “Defendants posed a serious risk to the safety of cooperating witnesses and their

 families”; (2) that “the Defendants and the cooperating witnesses were all part of the same small

 Orthodox Jewish community”; and (3) that the cooperating witnesses “had articulated the

 identical fear of ‘ostracism and harassment’ because the defendants and their communities were

 Jewish, and as such, would retaliate against the cooperators.” Id. The defendants also contend

 that the government repeated these purported unsupported representations in the April 2018

 Letter, which the government filed ex parte to seek deferred disclosure of Section 3500 material

 of its cooperating witnesses. Id. at 2-3. In sum, the defendants argue that these two ex parte

 applications, “rather than seeking to protect witness safety,” were “intended to gain an improper

 strategic advantage for the Government by delaying the disclosure of keenly relevant materials to

 the defense until much closer to trial.” Id. at 22.

                The Court should reject the defendants’ inflammatory arguments regarding the

 government’s Ex Parte Application and April 2018 Letter because the government accurately

 presented legitimate grounds to delay disclosure of sensitive Rule 16 discovery and Section 3500

 material related to its cooperating witnesses. Tellingly, the defendants do not claim that the

 government’s cooperating witnesses and their counsel did not tell the government prior to
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 11 of 20 PageID #: 6672
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 12 of 20 PageID #: 6673



                The defendants’ other arguments in support of a hearing are also unfounded. They

 have argued that (1) the cooperating witnesses and the defendants are “not in fact members of the

 same community,” Def. Mot. at 12-13; (2) the government failed to include in the Ex Parte

 Application that there was “little if any chance that the defendants were not already aware of the

 identities of the cooperating witnesses” and in the eight months following the unsealing of the

 indictment, “not one of the cooperating witnesses had suffered the slightest harm to their safety,

 that of their families, or any kind of ‘ostracism or harassment,’” id. at 13; and (3) the government

 did not move to remand the defendants, which purportedly shows that it did not believe the

 defendants posed a risk to the witnesses’ safety, id. at 2 n.2. Defendant Small has additionally

 argued in a separate motion that (1) there was no basis to defer production of the sensitive

 discovery as to him, (2) “the only reason” he was included in the Ex Parte Application “appears to

 be his and the cooperators’ Jewish faith,” which violates his constitutional rights, and (3) there is

 “affirmative evidence” that at least one of the cooperators did not voice “any concern as to Mr.

 Small at all” because that cooperator allegedly shared the same counsel as Small in a civil case in

 Texas, and “[i]t is inconceivable that an attorney for one of the Government’s witnesses, who

 purportedly feared retribution for his decision to cooperate, would represent another client in the

 same matter who was the purported source of the fear of retribution.” Small Mem. at 2.

                The defendants wholly, and self-servingly, miss the point. The Ex Parte

 Application and the April 2018 Letter articulated the concerns of the cooperating witnesses about

 facing ostracism and harassment in their Orthodox Jewish communities if their cooperation with

 the government were revealed publicly; these applications did not assert that the defendants posed

 a threat of physical violence to the cooperating witnesses. This distinction is critical because it

 undercuts the defendants’ and Small’s arguments in support of a hearing. In other words, the Ex
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 13 of 20 PageID #: 6674



 Parte Application was focused on the witnesses’ legitimate fear of public disclosure of their

 cooperation, not the danger of physical violence that any defendant posed, and the Court

 permitted delayed disclosure on that ground. Further, although the defendants seek to obfuscate

 and inflame in their portrayals of the government’s ex parte submissions, including by

 characterizing safety concerns as exclusively concerns of physical violence, the ex parte

 submissions, on their face, make clear that the safety concerns were tied to potential ostracism

 and harassment—consequences that already had been visited upon                    mere weeks

 before the government submitted the Ex Parte Application.

                In addition, regardless of whether the cooperators and the defendants were part of

 precisely the same small Orthodox Jewish community, the witnesses’ and the government’s

 concerns were based on how these witnesses would be treated in their communities if their status

 as cooperators were publicly disclosed. Moreover, in any criminal case involving unindicted—or

 even indicted—co-conspirators, defendants and others may speculate as to who, if anyone, is

 cooperating with the government. Such speculation and its effects are worlds apart from the

 effects of the government’s public confirmation of such cooperation, paired with the

 government’s release of sensitive discovery exposing the cooperators and the extent of their

 usefulness to the government’s case. Further, as the ex parte applications made clear, the

 concerns of the cooperating witnesses were not specific to harassment by the defendants

 themselves; rather, they pertained to painful repercussions in their broader communities.

                Finally, Small’s arguments in further support of dismissal are likewise unavailing

 and baseless. First, even assuming arguendo that Small somehow was differently situated from

 his co-defendants or belonged to a different community from them, producing the sensitive

 materials only to Small and not his co-defendants would have defeated the purpose of the Ex
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 14 of 20 PageID #: 6675



 Parte Application by revealing nonetheless the cooperating witnesses’ identities. The government

 could not reasonably have expected such information not to be released at least to Small’s co-

 defendants, if not more broadly, especially given the publicly acknowledged routine and free

 communication among the members of the defense in this case. See, e.g., Transcript of Oct. 29,

 2018 Status Conference at 9 (Mr. Sommer: “[W]e devoted our collective resources to wading

 through as many of those millions of documents as we could to try to get ready, and we spent

 thousands of hours doing that we spent the Platinum insurance money doing that, and, you know,

 that was a decision we made collectively . . . .”). In addition, the Ex Parte Application was based

 on information the government received from the cooperating witnesses and their counsel and

 was not propounded in violation of any defendant’s constitutional rights; the reckless and

 offensive suggestion that improper animus drove the application is completely unsupported by the

 substance of the applications. Finally, whether an attorney represented Small in a civil case at

 some point on the one hand, and a cooperating witness in this investigation on the other, has no

 impact on the validity of the specific information the government proffered in good faith in the ex

 parte applications.

                In sum, the government accurately presented the bases for the delayed disclosure it

 sought in the Ex Parte Application and the April 2018 Letter, and the defendants have not made a

 sufficient showing entitling them to a hearing regarding these two ex parte applications.

                2.     The Government Has At All Times Complied with Its Brady Obligations
                       and There Has Been No Brady Violation

                The defendants argue that the government repeatedly misrepresented to them and

 the Court “that there was no additional Brady material contained in any of the witness statements

 the government had prepared in the course of the investigation.” Def. Mot. at 3. The defendants

 assert that the witness statements that were produced on October 24, 2018 “are in fact replete with
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 15 of 20 PageID #: 6676



 obvious exculpatory evidence that the Government had been ordered to turn over to the defense

 more than a year ago.” Id.

                The defendants’ assertions have no merit. The government undertook a good-faith

 Brady review, made multiple resultant disclosures to the defendants and spoke truthfully to the

 Court about that process and the government’s compliance with its obligations. Furthermore, the

 government disputes that the statements to which the defendants now point, see Def. Mot. at 10-

 11, constitute Brady material. 3 The individuals whose Section 3500 materials the defendants cite

 include:                  and                           , all of whom worked at Platinum in

 relevant positions during the charged scheme; and                , the attorney who represented

 Black Elk Energy Offshore Operations LLC (“Black Elk”) in connection with the Black Elk bond

 consent solicitation, and whom defense counsel for Levy deposed for nearly 11 hours on July 11,




        3
                The defendants requested permission from the Court “to be heard ex parte so that
 we can detail for the Court the full scope of what is contained in the 3500 material” that they
 claim is Brady material, without “compromis[ing] our defense strategy.” Levy Sealed Br. at 11.
 The government objects to the defendants’ request to submit such information to the Court ex
 parte, both because it is inconsistent with defense counsel’s already having cited to a number of
 specific examples of what they deem Brady material in open court at the October 29, 2018 status
 conference, and also because, in light of the relief the defendants are seeking, it is necessary for
 the government to respond to whatever arguments they make to the Court on this issue. See, e.g.,
 United States v. Carton, No. 17-CR-680 (CM), 2018 WL 4360781, at *1-*2 (S.D.N.Y. Sept. 6,
 2018) (denying defendant’s request to file brief ex parte “to avoid disclosing defense trial strategy
 to the Government in advance of trial” because nature of defendant’s defense already had been
 disclosed “by counsel in open court,” it was “impossible to make a truly proper assessment of the
 issue without giving the Government . . . an opportunity to respond,” and the government “cannot
 respond to a brief that they have never seen”). Moreover, it undermines the defendants’ argument
 that such witness statements contain obvious Brady material for the defendants also to claim that
 revealing those examples to the government now would expose an otherwise indiscernible
 defense strategy.
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 16 of 20 PageID #: 6677
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 17 of 20 PageID #: 6678



 trial was “unduly late” because “[t]his material could not have been effectively used at trial, if the

 trial had proceeded as scheduled,” but nonetheless finding no Brady violation).

                3.       The Government Has At All Times Complied with Its Rule 16 Obligations

                The defendants also argue that, despite the government’s representations that the

 “vast majority” of Rule 16 discovery had been produced to the defendants, those representations

 were false because the government thereafter produced “hundreds of thousands of pages of

 communications and hours and hours of recordings” on October 5, 2018. Id. at 25-26. This

 argument is baseless.

                Contrary to the defendants’ contention, the government has always been truthful

 with the defendants and the Court regarding the status of the government’s discovery. In

 particular, the defendants claim that the government misled them and the Court in connection

 with the October 5, 2018 production. Def. Mot. at 25-26. This claim has no merit. The

 government deferred production of the sensitive discovery enumerated in the Ex Parte

 Application until October 5, 2018 pursuant to Chief Judge Irizarry’s sealed and ex parte order

 granting that application. The government at all times acted pursuant to this sealed, ex parte court

 order. It would have been improper and would have defeated the purpose of that order if the

 government had made reference on the public record to the deferred production. Moreover, the

 ex parte order was visible to the Court on the docket and was referenced in the April 2018 Letter

 (along with the deferred production that it authorized). These facts prove that the government did

 not make false statements about the status of Rule 16 discovery.

                4.       Because the Defense’s Prosecutorial Misconduct Claims Are Baseless,
                         None of the Remedies the Defense Seeks Is Warranted

                For the reasons discussed above, there is no merit to the defendants’ arguments

 that the government has committed prosecutorial misconduct with respect to its August 2017 and
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 18 of 20 PageID #: 6679



 April 2018 ex parte applications, its Brady disclosures or its Rule 16 discovery. Accordingly,

 none of the remedies the defense seeks is warranted.

                There is no basis to dismiss the indictment because the government has not

 committed misconduct, let alone egregious misconduct, and the defendants have not been

 prejudiced, let along inalterably prejudiced. See Morrison, 449 U.S. at 365 (holding that “absent

 demonstrable prejudice, or substantial threat thereof, dismissal of the indictment [due to

 government misconduct] is plainly inappropriate, even though the violation may have been

 deliberate”); Casamento, 887 F.2d at 1183 (“[D]ismissal of an indictment based on a prosecutor’s

 conduct or misconduct is warranted only where a substantial right of the defendant has been

 jeopardized.”). To the extent that the defendants are arguing that they were prejudiced by the

 October 5, 2018 production because they had devoted their limited resources and time to previous

 discovery productions, see Def. Mot. at 3, the government disputes this argument but notes that

 such minimal, if any, prejudice does not warrant dismissal of the indictment. See Espinal, 96 F.

 Supp. 3d at 58, 70-71 (holding that “the extraordinary remedy of dismissal of the indictment is

 not warranted” because the government did not act “flagrantly, willfully, or in bad faith” and

 “[n]o jury has been empanelled, no conviction has been obtained, and no witnesses have died or

 become unavailable”; “[w]hile some prejudice remains—the delay and increased effort and

 cost—the answer is not to dismiss the charges”).

                Suppression of the sensitive materials produced on October 5, 2018 pursuant to the

 Court’s order permitting delayed disclosure is also not warranted given that the government

 sought and obtained the ex parte order in good faith, the deferred production was authorized by

 that order and the defendants received those materials well in advance of trial. There is likewise

 no basis for preclusion of the testimony of the cooperating witnesses whose materials were
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 19 of 20 PageID #: 6680



 included in the October 5, 2018 production, and the defendants cite to no authority suggesting the

 appropriateness of such a remedy.

         D.     Conclusion

                For the foregoing reasons, the defense’s motion to dismiss the Indictment, or, in

 the alternative, to suppress the materials contained in the government’s October 5, 2018

 production and preclude the cooperating witnesses who provided the materials in the October 5,

 2018 production from testifying at trial, should be denied in its entirety.

                                     REQUEST FOR SEALING

                The government respectfully requests permission to submit this memorandum of

 law under seal. The government is mindful of the need to minimize the amount of information in

 a criminal case that is filed under seal. See, e.g., United States v. Aref, 533 F.3d 72, 83 (2d Cir.

 2008) (noting the “requirement that district courts avoid sealing judicial documents in their

 entirety unless necessary”); Lugosch v. Pyramid Co., 435 F.3d 110, 119-20 (2d Cir. 2006) (noting

 that sealing orders should be “narrowly tailored”). Sealing is warranted here, however, because

 the memorandum of law discusses in detail the names of the government’s cooperating witnesses,

 statements they made to the government and the extent of their cooperation. See United States v.

 Amodeo, 44 F.3d 141, 147 (2d Cir. 1995) (need to protect the integrity of an ongoing

 investigation, including safety of witnesses and the identities of cooperating witnesses, and to

 prevent interference, flight and other obstruction, may be compelling reason justifying sealing).

                As the facts set forth above provide ample support for the “specific, on the record

 findings” necessary to support sealing, Lugosch, 435 F.3d at 120, the government respectfully

 requests that the Court record those findings and file this memorandum of law and any order

 entered thereon that names or makes specific reference to the witnesses described herein, under

 seal.
Case 1:16-cr-00640-BMC Document 473 Filed 12/20/18 Page 20 of 20 PageID #: 6681



                                         CONCLUSION

               For the foregoing reasons, the government respectfully submits that the defendants’

 motion to dismiss the indictment should be denied.


 Dated: Brooklyn, New York
        December 7, 2018


                                                      Respectfully submitted,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney
                                                      Eastern District of New York

                                             By:       /s/
                                                      Alicyn L. Cooley
                                                      David C. Pitluck
                                                      Patrick T. Hein
                                                      Assistant U.S. Attorneys
                                                      (718) 254-7000


 cc:    Clerk of the Court (BMC)
        Defense Counsel (By ECF)
